766 N.W.2d 856 (2009)
McKAY CONSULTING, INC., Plaintiff-Appellee,
v.
ST. JOHN HEALTH, Defendant-Appellant, and
Oakwood Healthcare, Inc., and Henry Ford Health System, Defendants.
Docket Nos. 138271, 138272. COA Nos. 273132, 273196.
Supreme Court of Michigan.
June 23, 2009.


*857 Order
On order of the Court, the application for leave to appeal the January 20, 2009 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.